oOo Ce SN DH A FP W YH

MO bho HO HP NH HN KN NY NO KR HR & HH HH SF SF EF RS
eo SN KN NH Hh WwW NY KH ODO OBO OH Dn F&F WD HY KS &

 

 

Case 2:18-cv-04457-DJH Document1 Filed 12/05/18 Page 1 of 4

D. Kim Lough (No. 005910)

E-mail: DKL@JHC.Law

Travis A. Pacheco (No. 026337)

E-mail: TAP@JHC.Law

Jennings, Haug & Cunningham, L.L.P.
2800 N. Central Avenue, Suite 1800
Phoenix, AZ 85004-1049

Telephone: 602-234-7800

Facsimile: 602-277-5595

AZTurboCourt E-service and
Court Documents: docket@JHC.Law

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Christopher Megles, an individual, Case No.:
Plaintiff, NOTICE OF REMOVAL OF
CIVIL ACTION

VS.

Helton Excavating Incorporated, an
Arizona corporation; Jason Helton, an
individual; and Selena Helton,

Defendants.

 

 

Defendants Helton Excavating, Incorporated, Jason Helton, and Selena Helton
(collectively, “Defendants”), hereby consent and remove the above-entitled action from
the Superior Court of the State of Arizona, Maricopa County, to the United States District
Court for the District of Arizona, Phoenix Division, on the grounds that this Court has
original jurisdiction under 28 U.S.C. § 1331 (federal question). This action is one that
may be removed to this Court by Defendants pursuant to 28 U.S.C. §§ 1441, 1446 and
Rule 3.6 of the Local Rules of the United States District Court for the District of Arizona.

In support of this Notice of Removal of Civil Action, Defendants state:

1. On October 31, 2018, an action was commenced in the Maricopa County

Superior Court, entitled CHRISTOPHER MEGLES, an individual vs. HELTON

35R5290/6781-0

 
Co Oo YN DBD HW F&F W NHN

PO bp PR KN KO BR BD RO DRDO Se SOO SOU SUE
Oo nN HN WO FBP WH NO KH OS OBO Ww AN KH vA F&F WY YH | OS

 

 

Case 2:18-cv-04457-DJH Document1 Filed 12/05/18 Page 2 of 4

EXCAVATING INCORPORATED, an Arizona corporation; JASON HELTON, an
individual; and Selena Helton, as Case No. CV2018-011817 (“State Court Action”).

2. On November 8, 2018, Defendants were personally served with the
Summons and Complaint. Attached hereto as Exhibit 1 are true and correct copies of all
process and pleadings served and filed in the state court action: the Complaint, Summons,
Certificate Regarding Compulsory Arbitration, and Declaration of Service. In addition to
the above documents, Plaintiff simultaneously served certain Requests for Production of
Documents (“RFP”) on Defendants. Attached hereto as Exhibit 2 is a true and correct
copy of the RFPs. Exhibits 1 and 2 are being filed with this Notice as required by 28
U.S.C. § 1446(a) and Local Rule 3.6.

3. There have been no responsive pleadings filed in the state court action, and
there are no other forms of process, pleadings, and/or orders served upon Defendants in
this matter. Pursuant to Local Rule 3.6, a copy of the most recent version of the docket
from the State Court Action is attached hereto as Exhibit 3.

4. This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it has
been filed within thirty (30) days of receipt by the Defendants of the Complaint, which
set forth the removable claims.

5. Plaintiff instituted his action for unpaid wages under the Fair Labor
Standards Act, 29, U.S.C. §§ 201-219 (“FLSA”), and under the Arizona Wage Act, A.R.S.
§§ 23-351, 23-353 and 23-355. According to the Complaint, the State Court Action was
brought as a collective action pursuant to 29 U.S.C. § 216(b) on behalf of Plaintiff and all
other persons employed by Defendants between October 2015 and 2018.

6. Plaintiff is a former dump truck driver for Defendant Helton Excavating,
Incorporated. In the Complaint, Plaintiff claims that Defendants have failed to pay him
and other similarly situated individuals the prevailing wages required under the Davis-
Bacon Act, 40 U.S.C. § 276, for work performed on the Connect 202 Project in Maricopa
County. He also alleges that Defendants failed to pay for certain allegedly compensable

driving and pre-trip inspection time. The Complaint alleges the following three causes of

35R5290/6781-0 2

 
Co Oo JN DB nH FP WD YP

— ot
nn)

bh NM NM ho bo to i) NO NO — _ — — i: — —_— —
Co | a a) - Lo MN - = \O Co ~~ an ni _ Lo bo

 

 

Case 2:18-cv-04457-DJH Document1 Filed 12/05/18 Page 3 of 4

action: (1) Failure to Properly Pay Wages — FLSA; (2) Failure to Timely Pay Wages Due
— Arizona Wage Act; and (3) Unjust Enrichment.

cp This Court has original jurisdiction over this action under 28 U.S.C. §1331,
which provides that the federal district courts have original jurisdiction in actions “arising
under the Constitution, laws, or treatises of the United States.” Because this action
involves a federal question arising under the federal Davis-Bacon Act and FLSA, 29
U.S.C. § 201 et seq., this action may be removed pursuant to 28 U.S.C. § 1441(b).

8. The Court also has supplemental jurisdiction over the state law claims.
Pursuant to 28 U.S.C. § 1367(a), where a district court has original jurisdiction, “[the
court] shall have supplemental jurisdiction over all other claims that are so related to
claims in the action within such original jurisdiction that they form part of the same case
or controversy under Article III of the United States Constitution.” Here, all of Plaintiff's
claims concern alleged wage-and-hour violations. The federal and state law claims are
based on the same alleged acts and involve the same alleged facts - the alleged failure to
pay prevailing wages under the Davis Bacon Act and other compensable time in a timely
manner. The state law claims are so closely related to the federal FLSA claim that they
form a part of the same case or controversy. Defendants reserve their right to argue that
Plaintiff's state law claims are preempted by federal law, including the FLSA and Davis-
Bacon Act.

9. This Notice is signed pursuant to Rule 11, Fed. R. Civ. P., as required by
Local Rule 3.6.

10. Defendants have served a copy of this Notice on the Plaintiff, and a copy of
the Notice has also been filed with the state court clerk pursuant to Local Rule 3.6

DATED this 5" day of December, 2018.
JENNINGS, HAUG & CUNNINGHAM, L.L.P.

y (SL

D. Kim Lough
Travis A. Pacheco
Attorneys for Defendants

35R5290/6781-0 3

 
Co co NN HD vA F&F WH NY

YO wo NbN HN NH KH HN LK NHN HK HH FF | KF RPE ES Se
on KN NH BP WY NO RFK CO YO mwWwH AYN DR A PP WY LY KF &

 

 

Case 2:18-cv-04457-DJH Document1 Filed 12/05/18 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on December 5, 2018, I electronically transmitted the above-
referenced document to the Clerk's Office using the CM/ECF System for filing and
transmittal of a Notice of Electronic Filing to the following CM/ECF registrants. A copy
of the attached document was also served by U.S. Mail this same date to:

Michael C. McKay

McKay Law, LLC

7702 E. Doubletree Ranch Road, Suite 300
Scottsdale, AZ 85258

Attorneys for Plaintiff

s/ A. Bell

35R5290/6781-0 4

 
